DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 39, 44, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Claims 38 and 44 each requires “wherein the coating comprises a polycation.”  Claims 39 and 45 each requires “wherein the polycation is a polyalkyl pyridine or a polyamine.”  However, 
claim 36, from which claims 38 and 39 depend, is for measuring pH of a sample.  The Examiner has found no support in Applicant’s originally filed specification for using a coating comprising a polycation  in a nanopipette for measuring pH of a sample.  Applicant’s specification  supports using a coating comprising a polyanion  in a nanopipette for measuring pH of a sample.  See Example 3, paragraph [00130].   Applicant’s specification  supports using a coating comprising a polycation in a nanopipette for measuring saccharides, such as  glucose.  See specification paragraphs [0082], [00117], and Example 8 (paragraphs [00166]-[00173]).  Thus, claims 38, 39, 44, and 45 introduce new matter into the claims and overall original disclosure.  


Claims 40, 41, 46, and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Claims 40 and 46 each allows for the polyelectrolyte layer to be a polyamine layer.  Claims 41 and 47 in turn requires the polyamine to be a polyallkyl pyridine.  As acknowledged in Applicant’s specification  polyakyl pyridine is a polycation.  See specification paragraph [0100].  Polycations are only disclosed as being used to make a carbohydrate-responsive polymer.  See specification paragraph [00174].  Thus, claims 40, 41, 46, and 47 introduce new matter into the claims and overall original disclosure.  
    


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.: 
a) claim 33 recites “wherein the polyelectrolyte layer is selected from the group consisting of (a) a polyacrylic layer, . . . .” Claim 31 from which claim 33 depends recites “wherein said polyelectrolyte is a polycation.[italicizing by the Examiner]”  However, Applicant’s originally filed specification states, 

    PNG
    media_image1.png
    308
    1324
    media_image1.png
    Greyscale

One of ordinary skill in a chemical art would not refer to a polymer having multiple negatively charged side chains as a polycation, but instead as a polyanion.  If Applicant tis being his own lexicographer please heed 
MPEP 2173.05(a).


b) claim 39 recites the limitation "the polycation" in line 1.  There is insufficient 	antecedent basis for this limitation in the claim.








Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.8,980,073 B2 in view of Zhang et al., “Covalent modification of single glass conical nanopore channel with 6-carboxymethyl-chitosan for pH modulated ion current rectification,” Electrochemistry Communications 12 (2010) 1249-1252 (hereafter “Zhang”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No.8,980,073 B2 meets all of the limitations of claim 30 of the instant application expect for the claim 30 preamble recitation “A nanopipette for measuring pH of a sample, . . . .”, which is an inherent capability of the nanopipette of claim 10 as this claim does not specify the target analyte for the nanopipette, the nanopipette of claim 10 is the same structurally and compositionally as that of claim 30 of the instant application, and Zhang evidences that chitosan attached to the inner surface of a nanopipette will enable the nanopipette to be able to measure pH (see in Zhang the title, Abstract, Figures 3(B) and 3(C), and 3.2 CMC modified glass nanopore channel for pH modulated current rectification, which is on page 1251.  It has been held that something which is old does not become patentable upon discovery of a new property.  See MPEP 2112.  

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 3 together of U.S. Patent No.8,980,073 B2 in view of Zhang.  Claim 30, from which claim 31 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No.8,980,073 B2 meets the additional limitation of 
claim 31.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 4 together of U.S. Patent No.8,980,073 B2 in view of Zhang.  Claim 31, from which claim 32 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No.8,980,073 B2 meets the additional limitation of 
claim 32.  


Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 3, and 7 together of U.S. Patent No.8,980,073 B2 in view of Zhang.  Claim 31, from which claim 33 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No.8,980,073 B2 meets the additional limitation of 
claim 33.  


Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 3, and 8 together of U.S. Patent No.8,980,073 B2 in view of Zhang.  Claim 33, from which claim 34 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No.8,980,073 B2 meets the additional limitation of 
claim 34.  


Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.8,980,073 B2 in view of Zhang and  Actis et al., “Functionalized nanopipettes: toward label-free, single cell biosensors,” Bioanal. Rev (2010) 1:177-185 (“Actis”).  Claim 31, from which claim 32 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because 
(1) although neither claim 10 of U.S. Patent No.8,980,073 B2 nor any of the claims depending from it require the nanopipette to be a quartz nanopipette, they do not exclude it being so either1; 
(2) Zhang discloses a glass conical nanopore channel coated with chitosan for pH modulated ion current modification. Thus, glass is a suitable material for the  nanopipette of claim 10 of U.S. Patent No.8,980,073 B2.  That is, the use of glass for the nanopipette of claim 10 of U.S. Patent No.8,980,073 B2 is prima facie obvious as just substitution of one known material for a nanopipette (glass) for another (whatever is contemplated for claim 10 of U.S. Patent No.8,980,073 B2) with predictable results; and
(3) Actis discloses
  
    PNG
    media_image2.png
    338
    434
    media_image2.png
    Greyscale

	See Actis page 178.  
Thus, the use of quartz for the nanopipette of claim 10 of U.S. Patent 
No.8,980,073 B2 is prima facie obvious as just substitution of one known material for a nanopipette (quartz) for another (glass; claim 10 of U.S. Patent No.8,980,073 B2 as modified by Zhang) with predictable results.
	 
	

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.8,980,073 B2 in view of Zhang.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No.8,980,073 B2 meets all of the limitations of claim 36 of the instant application expect for indicating that the nanopipette is part of  “[a] nanopipette apparatus for measuring pH of a sample, . . . .”, and “a voltage control circuit for generating a voltage between electrodes and measuring ionic current through the sample, the nanopore, and the interior solution…”, which features are obvious.
As for the nanopipette being part of a nanopipette apparatus for measuring pH of a sample it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have it be so because the nanopipette of 
claim 10 of U.S. Patent No.8,980,073 B2 has an inherent capability to measure pH as claim 10 does not specify the target analyte for the nanopipette, and , more especially, the nanopipette of claim 10 is the same structurally and compositionally as that of claim 36 of the instant application.  It will be noted in this regard that Zhang evidences that it was known that a chitosan layer on the interior of a nanopipette sensor will enable it to measure pH.  See in Zhang title, Abstract, Figures 3(B) and 3(C), and 3.2 CMC modified glass nanopore channel for pH modulated current rectification, which is on page 1251. It has been held that something which is old does not become patentable upon discovery of a new property.  See MPEP 2112.  
	As for the claimed voltage circuit, Zhang discloses such a circuit.  See 
2.2 Apparatus and method on page 1250 of Zhang.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a voltage circuit as taught by Zhang for the nanopipette of claim 10 of U.S. Patent No.8,980,073 B2 because claim 10 requires an electrode in the nanopipette, so suggesting that the nanopipette is to be used for making electrical measurements, especially as the apparatus in similar claim 13 of  U.S. Patent No.8,980,073 B2 includes “a voltage control unit for generating a voltage between electrodes and measuring positive and negative ionic current through the sample, the nanopore, and the interior solution. . . .”, so use of the voltage circuit of Zhang would just be use of a known technique to improve a similar device (nanopipette sensor) in the same way (enable detection of a charged analyte)
	  


  Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No.8,980,073 B2 in view of Zhang and Actis.  Claim 36, from which claim 37 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because 
(1) although neither claim 10 of U.S. Patent No.8,980,073 B2 nor any of the claims depending from it require the nanopipette to be a quartz nanopipette, they do not exclude it being so either2; 
(2) Zhang discloses a glass conical nanopore channel coated with chitosan for pH modulated ion current modification. Thus, glass is a suitable material for the  nanopipette of claim 10 of U.S. Patent No.8,980,073 B2.  That is, the use of glass for the nanopipette of claim 10 of U.S. Patent No.8,980,073 B2 is prima facie obvious as just substitution of one known material for a nanopipette (glass) for another (whatever is contemplated for claim 10 of U.S. Patent No.8,980,073 B2) with predictable results; and
(3) Actis discloses
  
    PNG
    media_image2.png
    338
    434
    media_image2.png
    Greyscale

	See Actis page 178.  
Thus, the use of quartz for the nanopipette of claim 10 of U.S. Patent 
No.8,980,073 B2 is prima facie obvious as just substitution of one known material for a nanopipette (quartz) for another (glass; claim 10 of U.S. Patent No.8,980,073 B2 as modified by Zhang) with predictable results.
       .



Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 7 together of U.S. Patent No.8,980,073 B2.  
Claim 36, from which claim 40 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No.8,980,073 B2 meets the additional limitation of 
claim 40.  


Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 7 together of U.S. Patent No.8,980,073 B2.  Claim 40, from which claim 41 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 41 does not actually require the polyelectrolyte layer to be a polyamine, in particular polyalkyl pyridine – this is on optional.  So, claim 41 can still be rejected in the same manner as claim 40 has been.  


Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 7 together of U.S. Patent No.8,980,073 B2.  Claim 41, from which claim 42 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because Zhang suggest performing the “contacting” and “using” steps of this claim .  See Zhang 3.2 CMC modified glass nanopore channel for pH modulated current rectification, which is on page 1251, and see Figures 3(B) and (C).    



  Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 7 of U.S. Patent No.8,980,073 B2 in view of Zhang and Actis.  Claim 42, from which claim 43 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because 
(1) although neither claim 10 of U.S. Patent No.8,980,073 B2 nor any of the claims depending from it require the nanopipette to be a quartz nanopipette, they do not exclude it being so either3; 
(2) Zhang discloses a glass conical nanopore channel coated with chitosan for pH modulated ion current modification. Thus, glass is a suitable material for the  nanopipette of claim 10 of U.S. Patent No.8,980,073 B2.  That is, the use of glass for the nanopipette of claim 10 of U.S. Patent No.8,980,073 B2 is prima facie obvious as just substitution of one known material for a nanopipette (glass) for another (whatever is contemplated for claim 10 of U.S. Patent No.8,980,073 B2) with predictable results; and
(3) Actis discloses
  
    PNG
    media_image2.png
    338
    434
    media_image2.png
    Greyscale

	See Actis page 178.  
Thus, the use of quartz for the nanopipette of claim 10 of U.S. Patent 
No.8,980,073 B2 is prima facie obvious as just substitution of one known material for a nanopipette (quartz) for another (glass; claim 10 of U.S. Patent No.8,980,073 B2 as modified by Zhang) with predictable results.


Claims 44 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 7 of U.S. Patent No.8,980,073 B2 in view of Zhang and Actis.  Claim 42, from which claim 43 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No.8,980,073 B2 allows for the coating to comprise polyamine.

Claims 46 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 7 of U.S. Patent No.8,980,073 B2 in view of Zhang and Actis.  Claim 42, from which claim 43 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No.8,980,073 B2 meets the additional limitations of claims 46 and 47.


Other Relevant Prior Art

Zhang discloses a nanopipette that meets all of the limitations of independent 
claim 30 and all of the limitations of independent claims 36 except for “a polyelectrolyte layer bound directly to the interior surface”. Instead, in Zhang the chitosan molecule is attached to the inner surface of the nanopipette through 3-aminopropyltriethoxysilane.  See in Zhang the title and Figures 1, 3(B), and 3(C).4  

Allowable Subject Matter

Claim 48 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 48 the combination of limitations requires that “the sample comprises a single cell and the method measures pH of the cell.”
	In contrast, there is no suggestion in any of the claims of U.S. Patent No.8,980,073 B2 or in Zhang of having the sample comprise a single cell and the method measure pH of the cell.  Zhang only alludes to biological uses for the method.  See in Zhang 4. Conclusions, which is on page 1251.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        November 17, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 15 of U.S. Patent No.8,980,073 B2 does require the nanopipette to be a quartz nanopipette; however, it depends from independent claim 12, which is for a nanopipette for measuring a saccharide.
        2 Claim 15 of U.S. Patent No.8,980,073 B2 does require the nanopipette to be a quartz nanopipette; however, it depends from independent claim 12, which is for a nanopipette for measuring a saccharide.
        3 Claim 15 of U.S. Patent No.8,980,073 B2 does require the nanopipette to be a quartz nanopipette; however, it depends from independent claim 12, which is for a nanopipette for measuring a saccharide.
        4 That Zhang does not disclose the claimed polyelectrolyte layer does not preclude it from being used in the double patenting rejections because it is used in them to evidence that chitosan attached to the inner surface of a nanopipette will enable the nanopipette to be able to measure pH.